Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 3-4 are withdrawn from further consideration as set forth in the previous office action.

Claims 1, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  The limitation “a centerline, and a planar shape defined at the centerline, wherein the planar shape of the tubular frame” is confusing.  the only centerline defined by the specification is at the hinge.  At this hinge the centerline is orthogonal to the opening, and it does not define the planar shape of the tubular frame.  Also, the frame itself has a hinge 114 and various connecting portions 112a and 112b which does not define a planar shape at all.   Please indicate the planar plane of the frame.
Also, the limitation operably coupled to the continuous rigid tubular frame is confusing. Fig. 1 shows that the tubular frame is interrupted by the hinge at 112. 
Regarding claim 7, the recitation “hinge having a perimeter and planar area” is confusion.  the specification does not define the hinge having any planar area.  Please indicate the planar plane of the hinge.

Claims 1, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricker(5451107).   Ricker teaches a method of covering an item comprising the steps of identify an item, determining the maximum planar dimensions of the item to be covered, using a framed cover that fit together to make the tubular frame continuous and rigid, a flexible cover coupled to the rigid tubular frame such that the opening of the flexible tube coincides with the planar shape of the rigid frame as claimed.  and the cover is unsupported except for the rigid tubular frame.  Regarding the step of orienting the planar shaped opening of the flexible cover and tubular frame to allow the maximum planar dimensions of the item to be covered to pass through, this step is broad and fig. 1 teaches position of orienting the planar shaped opening of the flexible cover and tubular frame to allow the maximum planar dimensions of the item to be covered to pass through.  Also, in this position, the opening as widely open in fig. 1 is parallel to the ground as claimed.   Note that the steps of identifying, determining, using cover and orienting the cover are taught by the Ricker as the leaves are covered when placed inside the device.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ricker ‘107.  In the alternative, Ricker teaches a it would have been obvious to one of ordinary skill in the art to provide a cover for yard debris including leaves.  It is noted in normal operation one of ordinary skill in the art to open the container and raking leaves, the container then closed by the user to transport the yard debris.   Regarding the use of the device to use as a cover, it is noted that it would have been obvious and within common sense for an ordinary individual to provide the bag as a cover to prevent the debris, e.g. the leaves from scattering due to the wind.  With the device being use as a cover, one can rake the leaves underneath without open the bag multiple time and subjected the leaves to scatter to gusting wind.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kofler (7013904) in view of Reed (4783177) or Campbell (4856436) or Leonard (3712316).  Kofler teaches the steps of identifying an item, determined the dimension, and using a frame cover of tubular frame with a planar shaped defined at the center line as claimed and allows to fit over the item covered a flexible cover a continuous interior surface and the flexible and thee hinge oriented into the tubular frame as claimed.  Kofler meets all claimed limitations except for the cover being unsupported except for the peripheral structure in fig. 5.  Similarly, Campbell teaches that it is known in the art to provide unsupported except for frame portion.  Leonard teaches that it is known in the art to provide hinged peripheral frame and other supported frame are optional.
Elements 29 are optional but serve to provide better support for frame member 13 and to increase the area of the tent enclosure.

It would have been obvious to one of ordinary skill in the art to provide cover being unsupported except for the peripheral structure to save material and provide an alternative fastening structure to secure the cover tightly with the item, e.g., strap.
Regarding the opening orthogonal to the continuous exterior surface, note that the flexible opening in Kofler is flexible and would have a opening orthogonal to the opening.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide the opening orthogonal to the continuous exterior surface to provide the desired shape for the opening of the cover.
	Regarding the limitation one hinge is oriented into the tubular frame so that the tubular frame is collapsible in one direction, this limitation does not impart any structure over the hinge in Kofler extends into the opening and can only operate in one direction.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733